Title: To John Adams from Joseph Yznardi, Sr., 5 September 1799
From: Yznardi, Joseph, Sr.
To: Adams, John



Sir
Cadiz 5th. September 1799

This is the second time I have taken the liberty of trespassing on your Excellency’s time & with due reverence have now to repeat my request that you will have the goodness to listen to the Justice of my cause.
In case the false rumours that have been circulated & publish’d against me by my rivals & enemys should have in any degree alter’d the good opinion I meritted of your Excellency, in the discharge of my Office I confide in your rectitude & the dignity of your elevated character to suspend in such case your opinion until its deem’d necessary my personal appearance in America, which I am ready to do abandoning my family & will present myself before your Excellency or any other Tribunal with an entire confidence that by this method I shall fully satisfy the charges against me, & finally silence the unjust accusations of my persecutors.
In the interval I have to beseech your Excellency will have the bounty to examine the inclosed certificates in my favor from the chiefs in this City as well all the Merchants of respectability which I have been induced to send, from a confidence I have meritted what they have had the goodness to assert—
I could expatiate on this subject with unquestionable Justice but know your Excellencys character & rectitude too well to deem it necessary, & the injurys I have received is the most laudable apology I can offer your Excellency for the liberty I now take, & which I hope will not be considerd presuming this just defence of my injurd honor & let me only be permitted to add that I am, & shall ever be with the profoundest sentiments of Respect & Esteem— / Your Excellencys / Most Obliged / & Most Obedt. / huml. Servt.

Josef Iznardy